DETAILED ACTION
Election/Restrictions
Claims 1-5 and 12-15 allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on December 16, 2020, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronak A. Patel on March 10, 2022.
The application has been amended as follows: 

19. (Currently Amended) The method of claim 16, wherein the flowing the one or more vapor precursors through one or more delivery lines in fluid communication with a deposition chamber comprises maintaining a temperature of a first vapor precursor at a first temperature as the first vapor precursor flows through a first delivery line, and maintaining the temperature of a second vapor precursor at a second temperature as the second vapor precursor flows through a second delivery line.
Claim 21 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The apparatus for controlling a flow of process material to a deposition chamber as claimed in claim 1 was not found in or suggested by the art, specifically: the deposition chamber in fluid communication with one or more sublimators through one or more delivery lines, wherein the one or more sublimators each comprise an ampoule in fluid communication with the one or more delivery lines through an opening disposed in a sidewall of the ampoule, and the ampoule includes at least a first temperature zone having a plurality of first heaters, the first temperature zone corresponding with a lower portion of each of the sublimators by having the plurality of first heaters surrounding lower portions of the sidewall of the ampoule, and a second temperature zone having one or more second heaters, the second temperature zone corresponding with an upper portion of each of the sublimators by having the one or more second heaters disposed adjacent the opening, surrounding upper portions of the sidewall of the ampoule, and adjacent a top plate of the ampoule, wherein the 
The method for controlling a flow of process material to a deposition chamber, as claimed in claim 16 was not found in or suggested by the art, specifically: sublimating one or more precursor materials in one or more sublimators to form one or more vapor precursors, wherein the one or more sublimators each comprise an ampoule in fluid communication with one or more delivery lines through an opening, wherein the opening defines a sole gas flow path into or out of an interior volume of the ampoule, and the ampoule includes at least a first temperature zone having a plurality of first heaters, the first temperature zone corresponding with a lower portion of each of the sublimators by having the plurality of first heaters surrounding lower portions of the sidewall of the ampoule, and a second temperature zone having one or more second heaters, the second temperature zone corresponding with an upper portion of each of the sublimators by having the one or more second heaters disposed adjacent the opening, surrounding upper portions of the sidewall of the ampoule, and adjacent a top plate of the ampoule; flowing the one or more vapor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716